Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Dreyfus Technology Growth Fund Ticker symbol: Class A: DTGRX Class B: DTGBX Class C: DTGCX Class I: DGVRX Class T: DPTGX PROSPECTUS January 1, 2009 As Revised January 7, 2009 Contents The Fund Goal and Approach 1 Main Risks 2 Past Performance 4 Expenses 5 Management 6 Financial Highlights 8 Your Investment Shareholder Guide 11 Distributions and Taxes 23 Services for Fund Investors 24 For More Information See back cover. The Fund Dreyfus Technology Growth Fund GOAL AND APPROACH The fund seeks capital appreciation. To pursue this goal, the fund normally invests at least 80% of its assets in the stocks of growth companies of any size that Dreyfus believes to be leading producers or beneficiaries of technological innovation. Up to 25% of the funds assets may be invested in foreign securities. The funds stock investments may include common stocks, preferred stocks and convertible securities of both U.S. and foreign issuers, including those purchased in initial public offerings. In choosing stocks, the fund looks for technology companies with the potential for strong earnings or revenue growth rates, although some of the funds investments may currently be experiencing losses. The funds investment process combines a long-term fundamental approach focused on secular growth with a multi-dimensional approach that looks for opportunities across emerging growth, cyclical or stable growth companies. The secular growth investment approach seeks high growth companies in the fastest growing technology sectors. The multi-dimensional investment approach seeks companies that appear to have strong earnings momentum, positive earnings revisions, favorable growth, product or market cycles and/or favorable valuations. The fund typically sells a stock when the manager believes there is a more attractive alternative, or there are deteriorating fundamentals, such as a loss of competitive advantage, a failure in management execution or deteriorating capital structure. The fund also may sell stocks when the managers evaluation of a sector has changed. The fund may, but is not required to, use derivatives, such as options, futures and options on futures (including those relating to stocks, indexes, foreign currencies and interest rates), forward contracts and swaps, as a substitute for investing directly in an underlying asset, to increase returns, or as part of a hedging strategy. The fund also may engage in short-selling, typically for hedging purposes, such as to limit exposure to a possible market decline in the value of its portfolio securities. 1 MAIN RISKS The funds principal risks are discussed below. An investment in the fund is not a bank deposit. It is not insured or guaranteed by the FDIC or any other government agency. It is not a complete investment program. The value of your investment in the fund will fluctuate, sometimes dramatically, which means you could lose money. Technology company risk. Technology companies, especially small-cap technology companies, involve greater risk because their revenue and/or earnings tend to be less predictable (and some companies may be experiencing significant losses) and their share prices tend to be more volatile. Certain technology companies may have limited product lines, markets or financial resources, or may depend on a limited management group. In addition, these companies are strongly affected by worldwide technological developments, and their products and services may not economically successful or may quickly become outdated. Investor perception may play a greater role in determining the day-to-day value of tech stocks than it does in other sectors. Fund investments made in anticipation of future products and services may decline dramatically in value if the anticipated products or services are delayed or cancelled. The risks associated with technology companies are magnified in the case of small-cap technology companies. The shares of smaller technology companies tend to trade less frequently than those of larger, more established companies, which can have an adverse effect on the pricing of these securities and on the funds ability to sell these securities. Technology sector risk. The technology sector has been among the most volatile sectors of the stock market. Because the funds investments are concentrated in the technology sector, its performance will be significantly affected by developments in that sector. Market risk. The market value of a security may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in the outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally. A securitys market value also may decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. Issuer risk . The value of a security may decline for a number of reasons which directly relate to the issuer, such as management performance, financial leverage and reduced demand for the issuer's products or services. Growth stock risk. Investors often expect growth companies to increase their earnings at a certain rate. If these expectations are not met, investors can punish the stocks inordinately, even if earnings do increase. In addition, growth stocks may lack the dividend yield that may cushion stock prices in market downturns. Because different types of stocks tend to shift in and out of favor depending on market and economic conditions, the funds performance may sometimes be lower or higher than that of other types of funds (such as those emphasizing value stocks). Foreign investment risk . Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards. Derivatives risk. A small investment in derivatives could have a potentially large impact on the fund's performance. The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. Derivatives can be highly volatile, illiquid and difficult to value, and there is the risk that changes in the value of a derivative held by the fund will not correlate with the underlying instruments or the fund's other investments. Derivative instruments also involve the risk that a loss may be sustained as a result of the failure of the 2 counterparty to the derivative instruments to make required payments or otherwise comply with the derivative instruments' terms. Certain types of derivatives involve greater risks than the underlying obligations because, in addition to general market risks, they are subject to illiquidity risk, counterparty risk and credit risk. Additionally, some derivatives involve economic leverage, which could increase the volatility of these investments as they may fluctuate in value more than the underlying instrument. The fund may be required to segregate liquid assets in connection with the purchase of derivative instruments. Leverage risk. The use of leverage, such as borrowing money to purchase securities, engaging in reverse repurchase agreements, lending portfolio securities, entering into futures contracts or forward currency contracts, and engaging in forward commitment transactions, may magnify the funds gains or losses. Additionally, certain derivatives may involve leverage, which could result in a loss substantially greater than the amount invested in the derivative itself. Certain derivatives have the potential for unlimited loss, regardless of the size of the investment. Short sale risk. The fund may make short sales, which involves selling a security it does not own in anticipation that the securitys price will decline. Short sales expose the fund to the risk that it will be required to buy the security sold short (also known as covering the short position) at a time when the security has appreciated in value, thus resulting in a loss to the fund. IPO Risk . Although the fund typically invests in seasoned issuers, it may purchase securities of companies in initial public offerings (IPOs) or shortly thereafter. The prices of securities purchased in IPOs can be very volatile. The effect of IPOs on the fund's performance depends on a variety of factors, including the number of IPOs the fund invests in relative to the size of the fund and whether and to what extent a security purchased in an IPO appreciates or depreciates in value. As a fund's asset base increases, IPOs often have a diminished effect on such fund's performance. Other potential risks . Under adverse market conditions, the fund could invest some or all of its assets in U.S. Treasury securities and money market securities. Although the fund would do this for temporary defensive purposes, it could reduce the benefit from any upswing in the market. During such periods, the fund may not achieve its investment objective. The fund may engage in short-term trading, which could produce higher transaction costs and taxable distributions and lower the fund's after-tax performance. The fund may lend its portfolio securities to brokers, dealers and other financial institutions. In connection with such loans, the fund will receive collateral from the borrower equal to at least 100% of the value of loaned securities. If the borrower of the securities fails financially, there could be delays in recovering the loaned securities or in exercising rights to the collateral. 3 PAST PERFORMANCE The following bar chart and table provide some indication of the risks of investing in the fund. The bar chart shows changes in the performance of the funds Class A shares from year to year. The table compares the average annual total returns of the funds shares to those of a broad measure of market performance. The funds past performance (before and after taxes) is no guarantee of future results. All returns assume reinvestment of dividends and distributions. Sales charges, if any, are not reflected in the bar chart, and if those charges were included, returns would have been less than those shown. After-tax performance is shown only for Class A shares. After-tax performance of the fund's other share classes will vary. After-tax returns are calculated using the historical highest individual federal marginal tax rates, and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown, and the after tax returns shown are not relevant to investors who hold their shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Best Quarter (Q4, 1999): 60.28% . Worst Quarter (Q4, 2000): -36.41% . The year-to-date total return as of the calendar quarter ended September 30, 2008, was -25.95% . Average annual total returns as of 12/31/07 Share Class (Inception date) 1 Year 5 Years 10 years Class A (10/13/97) returns before taxes 6.62% 11.85% 9.76% Class A returns after taxes on distributions 6.62% 11.85% 9.72% Class A returns after taxes on distributions and sale of fund shares 4.30% 10.37% 8.70% Class B (4/15/99) returns before taxes 7.75% 11.73% 9.97%  * Class C (4/15/99) returns before taxes 11.10% 12.12% 9.57%  Class I (4/15/99) returns before taxes 13.59% 13.67% 10.79%  Class T (8/31/99) returns before taxes 7.56% 11.66% 9.51%  Morgan Stanley High Technology 35 Index, reflects no deduction for fees, 10.24% 17.23% 11.17% expenses or taxes Standard & Poors 500 Composite Stock Price Index, reflects no deduction for fees, 5.49% 12.82% 5.91% expenses or taxes  For the funds Class B, Class C, and Class I shares, periods prior to 4/15/99 and Class T shares, periods prior to 8/31/99 reflect the performance of the funds Class A shares adjusted to reflect each share class applicable sales charge. Such performance figures have not been adjusted, however, to reflect applicable class fees and expenses; if such fees and expenses had been reflected, the performance shown for Class B, C and T for such periods may have been lower. * Assumes conversion of Class B shares to Class A shares at the end of sixth year following the date of purchase. 4 EXPENSES As an investor, you pay certain fees and expenses in connection with the fund, which are described in the table below. Shareholder fees (paid directly from your investment) Class A Class B 1 Class C Class I Class T Maximum sales charge imposed on purchases (% of offering price) 5.75 none none none 4.50 Maximum contingent deferred sales charge (% of lower of purchase or sale price) none 2 4.00 1.00 none none 2 Annual fund operating expenses (ongoing expenses paid each year as % of the value of your investment) Management fees 3 .75 .75 .75 .75 .75 Distribution (12b-1) fees none .75 .75 none .25 Shareholder services fees .25 .25 .25 none .25 Other expenses .52 .63 .62 .49 .66 Total annual fund operating expenses 1.52 2.38 2.37 1.24 1.91 1 Class B shares are available only in connection with dividend reinvestment and permitted exchanges of Class B shares of certain other funds. 2 Shares bought without an initial sales charge as part of an investment of $1 million or more may be charged a CDSC of 1% if redeemed within one year. 3 For the fiscal year ended August 31, 2008, Dreyfus waived a portion of its management fee reducing total fund expenses to 1.44% for Class A, 2.30% for Class B, 2.28% for Class C, 1.16% for Class I and 1.83% for Class T. This waiver is no longer in effect. EXAMPLE The Example below is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the fund for the time periods indicated. The Example also assumes that your investment has a 5% return each year and that the funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class A $721 $1,028 $1,356 $2,283 Class B (with redemption) $641 $1,042 $1,470 $2,306 Class B (without redemption) $241 $742 $1,270 $2,306 Class C (with redemption) $340 $739 $1,265 $2,706 Class C (without redemption) $240 $739 $1,265 $2,706 Class I $126 $393 $681 $1,500 Class T $635 $1,023 $1,435 $2,582 5 MANAGEMENT Investment adviser The investment adviser for the fund is The Dreyfus Corporation (Dreyfus), 200 Park Avenue, New York, New York 10166. Founded in 1947, Dreyfus manages approximately $354 billion in approximately 201 mutual fund portfolios. For the past fiscal year, the fund paid Dreyfus a management fee at the annual rate of 0.69% of the funds average daily net assets. A discussion regarding the basis for the boards approving the funds management agreement with Dreyfus is available in the funds annual report for the period ended August 31, 2008. Dreyfus is the primary mutual fund business of The Bank of New York Mellon Corporation (BNY Mellon), a global financial services company focused on helping clients move and manage their financial assets, operating in 34 countries and serving more than 100 markets. BNY Mellon is a leading provider of financial services for institutions, corporations and high-net-worth individuals, providing asset and wealth management, asset servicing, issuer services, and treasury services through a worldwide client-focused team. BNY Mellon has more than $23 trillion in assets under custody and administration and $1.1 trillion in assets under management, and it services more than $13 trillion in outstanding debt. Additional information is available at www .bnymellon.com. The Dreyfus asset management philosophy is based on the belief that discipline and consistency are important to investment success. For each fund, Dreyfus seeks to establish clear guidelines for portfolio management and to be systematic in making decisions. This approach is designed to provide each fund with a distinct, stable identity. The funds primary portfolio manager is Barry K. Mills. Mr. Mills has been a primary portfolio manager of the fund since September 2007. Mr. Mills has been an analyst with The Boston Company Asset Management, LLC (TBCAM), an affiliate of Dreyfus, since 2005. Prior to joining TBCAM, Mr. Mills was a Senior Managing Analyst at Dreyfus since 1999. Mr. Mills was responsible for covering stocks in the computer hardware, semiconductor and other selected technology industries. In July 2005 Mr. Mills became a dual employee of TBCAM and Dreyfus.
